929 A.2d 633 (2007)
Tyrone JOHNSON, Petitioner,
v.
David DIGUGLIELMO, Superintendent at the State Correctional Institution at Graterford, Respondent,
The District Attorney of the County of Philadelphia, Additional Respondent.
No. 83 EM 2007.
Supreme Court of Pennsylvania.
July 17, 2007.

ORDER
PER CURIAM.
AND NOW, this 17th day of July, 2007, the Application for Leave to File Original Process is granted. The Petition for Writ of Habeas Corpus Ad Subjiciendum and the Application for an Immediate Hearing on the Pending Motion/Petition for Writ of Habeas Corpus Ad Subjiciendum are denied.